In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-14-00174-CR


                         QUEVETTA BEAMON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 89th District Court
                                  Wichita County, Texas
               Trial Court No. 39,318-C, Honorable Mark T. Price, Presiding

                                     July 30, 2014

                          ABATEMENT AND REMAND
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Quevetta Beamon, filed her notice of appeal from a judgment in which

she was convicted of forgery and sentenced to two years’ incarceration in the

Institutional Division of the Texas Department of Criminal Justice. The official court

reporter filed the reporter’s record with the Clerk of the Second Court of Appeals on

April 17, 2014. Days later, this case was transferred from the Fort Worth court to this

Court by order of the Texas Supreme Court pursuant to its docket equalization efforts.

See TEX. GOV’T CODE ANN. § 73.001 (West 2013). The Clerk of this Court received and
filed the trial court clerk’s record on June 2, 2014. Consequently, appellant’s brief was

due to be filed on or before July 2, 2014. See TEX. R. APP. P. 38.6.


      When, on July 9, no brief had been filed on appellant’s behalf, this Court sent

appellant notice that her brief was past due. In that letter, this Court informed appellant

that, if she failed to file her brief by July 21, 2014, her appeal would be abated and the

cause remanded to the trial court without further notice. Appellate counsel to whom the

letter was sent, and who was identified in our records as counsel of record, responded

that he had been retained by appellant solely for the limited purpose of representing her

in an appeal bond proceeding.       Further, the clerk’s record reveals that appellant’s

former appointed counsel who first appeared on behalf of appellant had been permitted

by the trial court to withdraw by order dated April 15, 2014, making it unclear whether

appellant is currently represented and calling into question whether appellant’s right to

representation on appeal is being adequately protected. In light of this confusion and in

an effort to resolve the issues concerning whether appellant has representation on

appeal, who, if anyone, is providing her such representation, and other factual

determinations surrounding the status of this appeal and appellant’s representation, we

must remand this cause to the trial court.


      Accordingly, we now abate this appeal and remand the cause to the trial court.

See TEX. R. APP. P. 38.8(b)(2). Upon remand, we direct the trial court to immediately

cause notice to be given of and to conduct a hearing to determine the following: (1)

whether appellant desires to prosecute this appeal; (2) if appellant desires to prosecute

this appeal, whether appellant is indigent; (3) whether present counsel for appellant has

abandoned the appeal; (4) if appellant desires to prosecute this appeal and is indigent,

                                             2
whether appellant’s present counsel should be replaced; and (5) what orders, if any,

should be entered to assure the filing of appropriate notices and documentation to

dismiss appellant’s appeal if appellant does not desire to prosecute this appeal or, if

appellant desires to prosecute this appeal, to assure that the appeal will be diligently

pursued. If the trial court determines that the present attorney for appellant should be

replaced, the trial court should cause the Clerk of this Court to be furnished the name,

address, and State Bar of Texas identification number of the newly-appointed or newly-

retained attorney.


      We further direct the trial court to perform the following duties: (1) conduct any

necessary hearings; (2) make and file findings of fact, conclusions of law, and

recommendations addressing the determinations identified above and cause them to be

included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a supplemental reporter’s record; (4) have a record of the

proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the

records of the proceedings to be sent to this Court. See TEX. R. APP. P. 38.8(b)(3). In

the absence of a request for extension of time from the trial court, the supplemental

clerk’s record, supplemental reporter’s record, and any additional proceeding records,

including any orders, findings, conclusions, and recommendations, are to be sent so as

to be received by the Clerk of this Court not later than Friday, August 29, 2014


                                        Per Curiam


Do not publish.


                                           3